Case: 17-60129      Document: 00514363426         Page: 1    Date Filed: 02/27/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                                 United States Court of Appeals
                                                                                          Fifth Circuit

                                                                                        FILED
                                    No. 17-60129                                February 27, 2018
                                  Summary Calendar
                                                                                   Lyle W. Cayce
                                                                                        Clerk

KATHERINE DANIELA ARIAS-NAVARRO; ASHLY DANIELA CANALES-
ARIAS; ANGEL ANTHUAN CANALES-ARIAS,

                                                 Petitioners

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A205 478 949
                               BIA No. A205 478 950
                               BIA No. A205 478 951


Before WIENER, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Katherine Daniela Arias-Navarro, along with her two children, Ashly
Daniela Canales-Arias and Angel Anthuan Canales-Arias, (collectively,
“Petitioners”) are natives and citizens of Honduras. They petition this court
for review of an order of the Board of Immigration Appeals (BIA) that upheld


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60129    Document: 00514363426     Page: 2   Date Filed: 02/27/2018


                                 No. 17-60129

the decision of an immigration judge (IJ) denying their applications for asylum,
withholding of removal, and protection under the Convention Against Torture.
      Contending that their asylum applications were timely filed, Petitioners
challenge the IJ’s contrary determination. They did not, however, exhaust
their administrative remedies by raising this issue before the BIA, so we lack
jurisdiction to consider it. See Rui Yang v. Holder, 664 F.3d 580, 588 (5th Cir.
2011).
      Petitioners also dispute the BIA’s determination that they failed to
demonstrate that they qualified for withholding of removal because they did
not establish a clear probability that, if returned to Honduras, their life or
freedom would be threatened on account of their membership in a particular
social group, specifically, Honduras business owners who flee in fear because
of threats of extortion or rent payments from gangs. See Dayo v. Holder, 687
F.3d 653, 658 n.3 (5th Cir. 2012). We disagree: Substantial evidence supports
the BIA’s finding that the petitioners failed to establish that their membership
in a protected social group was a central reason for their mistreatment. See
Shaikh v. Holder, 588 F.3d 861, 863-64 (5th Cir. 2009).
      Arias-Navarro testified that gang members demanded payment from her
out of the proceeds of her business as it did from a great many other business
owners. The record does not compel a conclusion that the gang members were
motivated by a desire to punish her for possessing a particular characteristic
rather than, as the BIA concluded, by their motivation to extort money and
engage in criminal acts. See Garcia v. Holder, 756 F.3d 885, 890 (5th Cir.
2014); Shaikh, 588 F.3d at 864. To the extent that Petitioners contend that
Arias-Navarro was also targeted by the gang when she witnessed a murder
near her apartment, the evidence likewise does not compel a conclusion that
Arias-Navarro’s status as a business owner was a central reason for the gang’s



                                       2
    Case: 17-60129   Document: 00514363426    Page: 3   Date Filed: 02/27/2018


                               No. 17-60129

actions; indeed, Arias-Navarro did not own her business at the time of the
murder. See Garcia, 756 F.3d at 890; Shaikh, 588 F.3d at 864.
     The petition for review is DISMISSED IN PART for lack of jurisdiction
and DENIED IN PART.




                                     3